Not for Publication in West's Federal Reporter
              Citation Limited Pursuant to 1st Cir. Loc. R. 32.3

          United States Court of Appeals
                       For the First Circuit


No. 05-1697

                            RUSMIR BEGOVIC,

                        Plaintiff, Appellant,

                                     v.

                  WATER PIK TECHNOLOGIES, INC.,

                        Defendant, Appellee.


          APPEAL FROM THE UNITED STATES DISTRICT COURT

                FOR THE DISTRICT OF NEW HAMPSHIRE

         [Hon. Steven J. McAuliffe, U.S. District Judge]


                                  Before

                        Boudin, Chief Judge,
                   Stahl, Senior Circuit Judge,
                     and Lynch, Circuit Judge.



     Rusmir Begovic on brief pro se.
     Lee Stephen MacPhee and Morrison Mahoney LLP on brief for
appellee.



                             April 17, 2006
            Per Curiam.     Plaintiff Rusmir Begovic has worked as a

machinist at defendant Water Pik Technologies, Inc. since 1993.             A

native of Bosnia, he brings this action alleging that he was

subjected to discrimination and retaliation in violation of Title

VII.   See 42 U.S.C. §§ 2000e-2, 2000e-3.                 In particular, he

contends that four work-related events-–the rejection of his two

applications for job promotions; the discontinuance of his tuition

reimbursement benefit; and his failure to obtain a higher hourly

wage-–amounted to disparate treatment based on his national origin.

He also claims that several of these events constituted acts of

retaliation for his earlier complaints about discrimination.             From

an award of summary judgment for defendant, plaintiff now appeals.

We affirm substantially for the reasons set forth in the district

court’s opinion, adding only the following comments.

            First.    Based on the record before it at the time of its

decision,    the     district   court’s    ruling   was    clearly   correct.

Defendant had submitted evidence providing reasonable explanations

as to why plaintiff received neither job promotion, why his tuition

reimbursement was discontinued, and how his pay rate had increased

over time.    Even on the arguendo assumption that plaintiff had

established a prima facie case in each instance, such evidence put

the burden back on him to show that defendant’s cited reasons were

a pretext for discrimination or retaliation. See, e.g., Rathbun v.

Autozone, Inc., 361 F.3d 62, 71-72 (1st Cir. 2004) (discussing


                                     -2-
burden shifting in failure-to-promote context); Calero-Cerezo v.

U.S. Dep’t of Justice, 355 F.3d 6, 25-26 (1st Cir. 2004) (same in

retaliation context).             Because plaintiff proffered virtually no

evidence     in   this       regard,   the   award   of    summary   judgment   was

appropriate.           “Even    in   employment    discrimination     cases    where

elusive concepts such as motive or intent are at issue, summary

judgment is appropriate if the non-moving party rests merely upon

conclusory allegations, improbable inferences, and unsupported

speculation.”          Benoit v. Technical Mfg. Corp., 331 F.3d 166, 173

(1st Cir. 2003) (internal quotation marks omitted).                   Plaintiff’s

assertion that he submitted direct evidence of discrimination and

retaliation, and thereby rendered the burden-shifting framework

inapplicable, is belied by the record.               Also insufficient to stave

off summary judgment is his contention that the credibility of

defendant’s affiants is a matter for the jury.                   See Anderson v.

Liberty Lobby, Inc., 477 U.S. 242, 256-57 (1986).

             Second.         At several points in his appellate papers,

plaintiff complains that he was denied an adequate opportunity to

conduct discovery.             This argument is never developed and can be

rejected for that reason alone.                   See, e.g., United States v.

Zannino, 895 F.2d 1, 17 (1st Cir. 1990) (“issues adverted to in a

perfunctory manner, unaccompanied by some effort at developed

argumentation, are deemed waived”). But it fails for other reasons

as   well.        To    be     sure,   “trial     courts   should    refrain    from


                                          -3-
entertaining summary judgment motions until after the parties have

had a sufficient opportunity to conduct necessary discovery.”

Velez v. Awning Windows, Inc., 375 F.3d 35, 39 (1st Cir. 2004).   Yet

this rule “is not self-executing”; a party needing additional

discovery must “make the court aware of its plight.”     Id.   This is

typically accomplished by the filing of a Rule 56(f) motion or its

functional equivalent.   See id. at 40.

          [S]uch a motion must (1) be presented in a timely manner,
          (2) show good cause for the failure to discover the
          necessary facts sooner; (3) set forth a plausible basis
          for believing that the necessary facts probably exist and
          can be learned in a reasonable time; and (4) establish
          that the sought facts, if found, will “influence the
          outcome of the pending motion for summary judgment.”

Adorno v. Crowley Towing & Transp. Co., ___ F.3d ___, ___, 2006 WL

852363, at *4 (1st Cir. 2006) (quoting Resolution Trust Corp. v.

North Bridge Assocs., Inc., 22 F.3d 1198, 1203 (1st Cir. 1994)).

          Plaintiff never invoked this safeguard below.        He did

voice some general complaints that defendant was attempting to

avoid discovery, but “[t]hose cryptic allusions failed to set any

basis for believing that some discoverable material facts did

exist.”   Paterson-Leitch Co. v. Mass. Munic. Wholesale Elec. Co.,

840 F.2d 985, 989 (1st Cir. 1988).    He did also remark at one point

that further information was needed about a specific matter (the

requirements for the second job opening and the winning candidate’s

qualifications therefor).    Yet plaintiff did not explain what

additional discovery was contemplated.      More important, he never


                                -4-
cited Rule 56(f), never filed a motion or its functional equivalent

satisfying the above-mentioned requirements, and never directly

requested that a summary judgment ruling be deferred pending

further discovery.            Instead, he filed an opposition to defendant’s

summary judgment motion and, a few days later, filed his own motion

for partial summary judgment.                This hardly sufficed to inform the

court of his alleged plight.                 Cf. Ayala-Gerena v. Bristol Myers-

Squibb Co., 95 F.3d 86, 92 (1st Cir. 1996) (upholding denial of Rule

56(f)   motion     because,          inter   alia,    “[a]ppellants       filed   their

original       opposition       to    summary      judgment     without    previously

informing the court of their inability to properly oppose summary

judgment due to incomplete discovery”); Hebert v. Wicklund, 744

F.2d    218,    222     n.4    (1st   Cir.    1984)    (noting    that     Rule   56(f)

continuances are frequently granted “where the moving party has

sole possession of the relevant facts,” but that “this maxim

represents a factor that the court should consider only after the

non-moving party has complied with the requirements of the rule”).

               Third.    Even assuming arguendo that plaintiff adequately

invoked Rule 56(f) and that the court erred in not allowing further

discovery, the result would not change. As mentioned, the only new

facts cited by plaintiff in this regard concerned the requirements

for the second job opening and the qualifications of the successful

candidate.         Yet    plaintiff          did   eventually     obtain    documents

describing these matters, which he attached to a motion to amend


                                             -5-
the judgment.       Even if these materials were considered, his legal

claims would fare no better.             For example, their respective job

applications provide no evidence that plaintiff was more qualified

than the winning candidate.             Indeed, the new documents, together

with another attached to the motion to amend, actually undermine

plaintiff’s case in one respect. Defendant has averred that he was

rejected for the second job opening mainly because of an inability

to   communicate       well   with    others,    noting     that        he    had   been

disciplined earlier for “inappropriate behavior” toward a co-

employee.      The     job    listing    confirms    that     an    “[a]bility         to

communicate clearly” and “provide direction” was a requirement.

And plaintiff’s 2002 performance review, prepared two months prior

to     his    rejection       here,      gives     him    a      low         mark      for

“teamwork/communication,” stating that he “needs to work on his

communications with others” and on “working more cooperatively”

with co-employees.       Plaintiff has thus provided no reason to think

that   further      discovery    would    have    bolstered        his       attempt   to

establish    that    defendant’s      cited     reasons   were      a    pretext       for

discrimination or retaliation.

             Fourth.    We have no occasion here to address whether pro

se litigants are entitled to notice regarding their evidentiary

burden at the summary judgment stage. See generally Ruiz Rivera v.

Riley, 209 F.3d 24, 26-27 & n.2 (1st Cir. 2000); Posadas de Puerto

Rico, Inc., v. Radin, 856 F.2d 399, 401 (1st Cir. 1988).                      Plaintiff


                                         -6-
has voiced no complaint in this regard on appeal.                           And his

submissions below, which contained a citation to the very page in

a   Supreme    Court   opinion        where   the    Rule   56(e)    methodology   is

discussed, see Celotex Corp. v. Catrett, 477 U.S. 317, 324 (1986),

suggest that he was not unfamiliar therewith.

              Fifth.      To    the    extent       plaintiff   is   alleging   that

defendant retaliated against him by giving him a less favorable

2003 performance review than he deserved, we note that his 2002

review was no better.          Regarding the alleged denial of a merit pay

increase in 2004, plaintiff has provided no evidence that he was

paid less than similarly situated employees outside the protected

class, as the district court observed.                      And plaintiff has not

denied that he received a substantial pay hike in May 2004.

              Affirmed.




                                          -7-